Citation Nr: 0006490	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
a hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, California


WITNESS AT HEARINGS ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  This is an appeal from a December 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Los Angeles, California, which denied entitlement to service 
connection for a psychiatric disability and which confirmed 
and continued a noncompensable evaluation for the veteran's 
hearing loss involving his left ear.  In April 1998, the 
veteran testified at a hearing at the regional office before 
a hearing officer.  In July 1999, he testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a psychiatric disability is being deferred 
pending further action by the regional office.  

The Board notes also that in a February 1999 rating action, 
the regional office denied entitlement to a permanent and 
total disability rating for pension purposes.  In July, the 
veteran submitted a notice of disagreement with that 
decision; however, he has not been provided a statement of 
the case on that question.  Accordingly, that matter will 
also be remanded by the Board to the regional office for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet.App. 238 (1999).






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
an increased rating for his hearing loss in the left ear has 
been obtained by the regional office.

2.  The veteran has level II hearing in the left ear.  




CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
hearing loss of the left ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Part 4, Code 
6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
increased rating for the hearing loss involving his left ear 
to be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

The veteran's service medical records reflect that he was 
seen in February 1969 with a complaint of loss of hearing 
involving his left ear together with a ringing sensation of 
the left ear.  An audiological examination showed a left high 
tone hearing loss.  The remainder of the audiological 
examination was within normal limits.  When the veteran was 
examined for separation from service in February 1970, a left 
high frequency hearing deficit was indicated.  

When the veteran was examined by the VA in May 1970, an 
audiological examination showed a hearing loss involving the 
left ear.  His hearing involving the right ear was normal.  

By rating action dated in July 1970, service connection was 
established for a hearing loss involving the left ear, rated 
noncompensable.  

The veteran was afforded a VA audiological examination in 
December 1993.  For the left ear, pure tone threshold levels 
in decibels were 20, 25, 75 and 85 at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for an average of 51 decibels.  
For the right ear, the threshold levels in decibels were 5, 
0, 5 and 55, respectively, at those frequencies for an 
average of 16 decibels.  Speech discrimination ability was 
92 percent for the left ear and 96 percent for the right ear.  

The veteran was afforded a VA audiological examination in 
February 1996.  For the left ear, pure tone threshold levels 
in decibels were 25, 25, 70 and 70 at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for an average of 47 decibels.  
For the right ear, the threshold levels in decibels were 15, 
15, 15 and 60, respectively, at those frequencies for an 
average of 26 decibels.  Speech discrimination ability was 94 
percent for the left ear and 94 percent for the right ear.  

The veteran was again afforded a VA audiological examination 
in October 1997.  For the left ear, pure tone threshold 
levels in decibels were 20, 20, 70 and 70 at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, for an average of 45 
decibels.  For the right ear, the threshold levels in 
decibels were 15, 5, 5 and 55, respectively, at those 
frequencies for an average of 20 decibels.  Speech 
discrimination ability was 84 percent for the left ear and 
100 for the right ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing to a level XI for profound 
deafness.  Since service connection is in effect for 
defective hearing involving the veteran's left ear only and 
total deafness in the right ear is not shown, the hearing in 
the right ear is considered to be unimpaired for rating 
purposes.  38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110.  

The most recent VA audiological examination reflects that, 
for the left ear, the average pure tone decibel level at the 
designated frequencies was 45 with an 84 percent correct 
speech discrimination ability.  This corresponds to level II 
hearing in that ear.  Hearing in the nonservice-connected 
right ear, as noted previously, is considered to be at level 
I.  Under the provisions of Diagnostic Code 6100, a 
noncompensable evaluation is provided for the hearing loss in 
the left ear in such circumstances.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
hearings on appeal; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue regarding the matter of an increased 
rating for the hearing loss involving the veteran's left ear.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) evaluation for a 
hearing loss of the left ear is not established.  The appeal 
is denied to this extent.  


REMAND

With regard to the veteran's claim for service connection for 
a psychiatric disability, the veteran has maintained that he 
has a psychiatric disorder that resulted from his 
service-connected tinnitus.  

VA outpatient treatment records reflect that the veteran was 
seen for psychiatric problems in March and April 1998.  He 
reported a ringing sensation in his left ear sometimes 
accompanied by auditory hallucinations.  Various findings 
were recorded.  A psychosis was diagnosed.  

During the course of the July 1999 Board hearing, the veteran 
related that he had been unable to sleep because of the 
ringing in his ears.  He claimed that the ringing sensation 
aggravated him and caused him to lose two jobs because he was 
unable to concentrate.  He related that he had worked for the 
City of Los Angeles for many years and that employment had 
ended in about 1986.  He had thereafter performed odd jobs 
and then had worked for the school district.  

The veteran further related that he was currently receiving 
treatment for psychological problems at the VA Medical Center 
Long Beach.  He had been going there once a month and seeing 
a psychiatrist.  He had been receiving the psychiatric 
treatment since 1997.

Complete records of the veteran's treatment at the VA Medical 
Center Long Beach are not included in the claims file.  The 
VA has a duty to assist the veteran by obtaining those 
medical records.  Bell v. Derwinksi, 2 Vet. App. 611 (1992).  
The record also reflects that in July 1999, the veteran 
indicated that he had gone for an examination scheduled for 
August 31,1998.  He had not gone to a VA examination 
scheduled in October 1998 since he had gone for the first 
examination.  Internal correspondence confirms his account 
and indicates that the examiner in August 1998 had not 
submitted his report.  The veteran stated that he was willing 
to appear for a new examination if one was scheduled.  He 
asked that he be scheduled for a new examination.  

As noted previously, the record reflects that in July 1999 
the veteran submitted a notice of disagreement with the 
February 1999 rating action denying a permanent and total 
disability rating for pension purposes; however, he has not 
been sent a statement of the case on that question.  In view 
of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The regional office should contact 
the VA Medical Center Long Beach and ask 
that that facility provide copies of all 
records of treatment of the veteran for 
psychiatric problems from 1997 to the 
current time.  Any such records obtained 
should be associated with the claims 
file.  

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the etiology and extent of any 
psychiatric disability that may now be 
present.  All indicated special studies 
should be conducted.  The examiner should 
express an opinion, to the extent 
possible, as to whether there is any 
relationship between any psychiatric 
disorder found and the veteran's 
service-connected tinnitus.  The claims 
file is to be made available to the 
examiner for review in connection with 
the examination.  

3.  The veteran's claim for service 
connection for a psychiatric condition 
should then be reviewed by the regional 
office.  If the denial is continued, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

4.  The veteran should also be sent a 
statement of the case on the question of 
entitlement to a permanent and total 
disability rating for pension purposes.  
If he submits a substantive appeal 
regarding that matter, that issue should 
be included with the other issue on 
appeal.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition regarding the remaining matter on 
appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Error! Not a valid link



